NUMBER 13-08-00453-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                           IN RE EFRAIN MALDONADO


                        On Petition for Writ of Mandamus


                             MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                     Per Curiam Memorandum Opinion

       Relator, Efrain Maldonado, pro se, filed a petition for writ of mandamus in the above

cause on July 28, 2008. The Court, having examined and fully considered the petition for

writ of mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. The petition generally fails to comply with Texas Rule of Appellate Procedure 52.3

and does not include a sufficient record to establish the right to mandamus relief. See TEX .

R. APP. P. 52.3, 52.7. Further, the petition for writ of mandamus fails to establish that the

district court has abused its discretion or violated a duty imposed by law. Relator has not

shown that the trial court: (1) had a legal duty to perform a nondiscretionary act, (2) was

asked to perform the act, and (3) failed or refused to do so. See In re Chavez, 62 S.W.3d
225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). Accordingly, the petition for writ of

mandamus is hereby DENIED. See TEX . R. APP. P. 52.8(a).




                                                        PER CURIAM



Memorandum Opinion delivered and filed
this 30th day of July, 2008.




                                            2